Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
The previous double patenting rejection(s) has/have been addressed and is/are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent US10352123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “22”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because of the following informalities: reference character “21” has been used to designate both “tapered inner surfaces” of seal bushing assembly 10 and “central through bore” of seal extension 17. It appears that the “central through bore” of seal extension 17 should be renumbered to be “22” to be consistent with Figure 1.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 6, delete “is” to improve clarity.
Claim 1 is objected to because of the following informalities: at the last line, replace “a” with --the-- in the phrase “a pipe string” to avoid a double inclusion issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston US4681133.
Regarding independent claim 1, Weston discloses, in Figures 1-2, 4, and 6,
A surface valve assembly (assembly of Fig. 1) for a well equipped with a pipe string (Fig. 6; tubing 301) comprising:
a) a tubing head (tubing head 5) having a central through bore;
b) a bushing assembly (tubing hanger packoff 6 with internal radial seals and external radial seals) having a through bore, wherein said bushing assembly is at least partially disposed in said through bore of said tubing head;
c) a hanger assembly (assembly of a valve apparatus 10 with housing 11 and ball 20 and a coupling member with upper member 72 and lower member 71) having a central flow bore, wherein said hanger assembly is at least partially disposed in said central through bore of said bushing assembly, wherein said hanger assembly further comprises:
i) a valve (assembly of ball 20 and corresponding ball valve seals) disposed in said hanger assembly and adapted to selectively control fluid flow through said central flow bore of said hanger assembly; and
ii) a receptacle (the portion of lower member 71 with an inner bore that is exposed and does not overlap with the upper member 72 in the axial/longitudinal direction such as along central axis 40; this portion contains a space/void and is thus adapted to selectively receive a removable plug such as a backpressure valve; examiner uses broadest reasonable interpretation (BRI) to interpret the term “receptacle” to mean “a container, device, etc., that receives or holds something”; there are no additional structural limitations for the “receptacle” that explain how the receptacle would engage a plug/valve, such as by threads) disposed below said valve and adapted to receive a removable plug (the removable plug is not positively recited) in said central flow bore of said hanger assembly; and
d) the pipe string operationally attached to said hanger assembly (Fig. 6; tubing 301).

Regarding claim 3, Weston discloses wherein said valve is adapted to be operated using an automated actuator that is hydraulically or pneumatically powered (Fig. 4 hydraulic actuator; hydraulic ports 190/191 and pistons 177/178 and valve stem 70 for hydraulic actuation of the valve; thus, the valve is adapted to be operated using an automated hydraulic actuator; the automated actuator is not positively recited).

Regarding independent claim 5, Weston discloses, in Figures 1-2, 4, and 6,
A surface valve assembly (assembly of Fig. 1) for a well equipped with a pipe string (Fig. 6; tubing 301) comprising:
a) a tubing head (tubing head 5) having a through bore;
b) a bushing assembly (tubing hanger packoff 6 with internal radial seals and external radial seals) having a through bore, wherein said bushing assembly is at least partially disposed in said through bore of said tubing head;
c) a hanger assembly (assembly of a valve apparatus 10 with housing 11 and ball 20 and a coupling member with upper member 72 and lower member 71; besides the valve actuation movement, the static assembly is evidence of a selective anchoring of the components together; there are no additional structural limitations for the “hanger assembly” that explain how it is movably disposed or configured to be selectively anchored, such as by threads or actuating hold-down pins or actuating lugs) having a central flow bore, wherein said hanger assembly is movably disposed in said through bore of said bushing assembly and is configured to be selectively anchored within said through bore of said bushing assembly, and wherein said hanger assembly is operationally connected to said pipe string; and
d) a valve (assembly of ball 20 and corresponding ball valve seals) disposed in said hanger assembly adapted to selectively control fluid flow through said flow bore of said hanger assembly.

Regarding claim 6, Weston discloses further comprising a seal member (internal radial seals of the tubing hanger packoff 6) adapted to form a fluid pressure seal between said hanger assembly and said bushing assembly.

Regarding claim 7, Weston discloses wherein said hanger assembly further comprises a receptacle (the portion of lower member 71 with an inner bore that is exposed and does not overlap with the upper member 72 in the axial/longitudinal direction such as along central axis 40; this portion contains a space/void and is thus adapted to selectively receive a removable plug such as a backpressure valve; examiner uses broadest reasonable interpretation (BRI) to interpret the term “receptacle” to mean “a container, device, etc., that receives or holds something”; there are no additional structural limitations for the “receptacle” that explain how the receptacle would engage a plug/valve, such as by threads) for selectively receiving a removable plug (the removable plug is not positively recited) in said central flow bore, and wherein said receptacle is disposed below said valve.

Regarding claim 8, Weston discloses wherein said plug (the removable plug is not positively recited) comprises a backpressure valve (the portion of lower member 71 with an this portion contains a space/void and is thus adapted to selectively receive a removable plug such as a backpressure valve; examiner uses broadest reasonable interpretation (BRI) to interpret the term “receptacle” to mean “a container, device, etc., that receives or holds something”).

Regarding claim 9, Weston discloses wherein said valve is adapted to be operated using an actuator that is hydraulically or pneumatically powered (Fig. 4 hydraulic actuator; hydraulic ports 190/191 and pistons 177/178 and valve stem 70 for hydraulic actuation of the valve; thus, the valve is adapted to be operated using an automated hydraulic actuator; the automated actuator is not positively recited).

Regarding claim 11, Weston discloses further comprising a seal member (external radial seals of the tubing hanger packoff 6) adapted to form a fluid pressure seal between said bushing assembly and said tubing head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Travis et al. US9945200 teaches a cartridge valve assembly for a wellhead.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	05/30/2116511426